Mr. Justice Waterman delivered' the opinion of the Court. Appellee having made a contract to do the mason work upon a certain building, the work and materials were furnished when he completed his contract, viz : July 17, 1894. The statement filed with the clerk of the Circuit Court truly set forth the time when the material was furnished and labor performed, and was in accordance with the statute. Freed v. Blanchard, opinion filed May, 1896, Supreme Court of Illinois. The work was performed within one year from the time within which the contract was made; the performance brought the contract within the statute. Driver v. Ford, 90 Ill. 595; Orr v. N. W. Mut. Life Ins. Co., 86 Ill. 260; Clark et al. v. Manning et al., 90 Ill. 380. FTo objection was made in the court below that the past due, unpaid note given by appellant, had not been surrendered to him. The objection can not for the first time be here made. The evidence by clear inference shows that the improvement is upon the lot known as 273 Loomis street. “ Building in the rear of 273 Loomis street,” means upon the rear part of 273 Loomis street. The decree of the Circuit Court is affirmed.